Argued March 16, 1929.
This appellant was also convicted of violation of section 8 of the criminal code (March 31, 1860, P.L. 382, 386) considered in the opinion this day filed in Com. v. Orwig et al. The indictment grew out of occurrences at the farm of Sterile Orwig on July 26, 1927, when representatives of the Bureau of Animal Industry attempted to perform the duties imposed by the legislation considered in Com. v. Orwig et al. No questions are raised which were not raised and considered in disposing of these appeals. For the reasons given in the opinion filed in Com. v. Orwig et al., the assignments of error are overruled.
Judgment affirmed. *Page 395